DOUGLAS, J.
Plaintiff recovered a, verdict in the court below for a balance due upon an executory contract by the terms of which he agreed to teach telegraphy in a business school conducted by defendant. From an order of the municipal court of the city of Minneapolis overruling his motion for a new trial, defendant appeals.
As our conclusion leads to a reversal, we deem it important to consider but one of the questions presented. Defendant justifies an alleged discharge of plaintiff because of his conduct, and insists, among other defenses, that by a rule of such school both teachers and students were prohibited from frequenting saloons where intoxicating liquor was sold, under penalty of suspension or discharge, and that this rule was brought to the knowledge of the plaintiff at a date subsequent to the making of the contract sued upon, and by him violated. Evidence was offered tending to sustain this contention, and to show that plaintiff frequently visited saloons located in the vicinity of the school, and was seen to enter the same by a number-of students.
The court charged the jury, in substance, that if they found such a *334rule or regulation was established and brought to the attention of the plaintiff after the making of the contract sued upon, to justify such discharge because of its violation and constitute a defense to the action said rule must be a reasonable one; and submitted the question of its. reasonableness to the jury for determination. In this the court erred. In our opinion, such a regulation is, as a matter of law, reasonable, and it becomes immaterial whether made before.or after the contract sued upon was entered into. It appears from the record a large number of young men attended this school, many of whom presumably were minors. The right of the proprietor of a business college to direct that teachers employed therein shall not visit saloons in the vicinity of such schools, where their example in so doing is likely to have an injurious effect upon students, to us seems clear. It is admitted by plaintiff that he visited saloons in the vicinity of the school during the course of his employment, but he strenuously insists he did not do so after knowledge of this regulation. The jury may have found for the plaintiff either because they believed he did not violate the rule after a knowledge of its existence or' for the reason that they found such regulation unreasonable. The reasonableness of the regulation was for the court to determine as a matter of law, and ought not h> have been submitted to the jury. In other particulars referred to the court did not err.
Order reversed.